Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensing unit (claims 1, 2), controller (claim 1), liquid pump (claim 15), notification unit (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to cause air…to flow into the air inflow…”, “for cooling air”, “for collecting water”, “for determining a volume”, “configured to cool”, “configured to illuminate”, “for causing liquid to flow into and out…”, “for measuring a rate of flow…”, “that removes liquid…”, “for generating signals…” are interpreted as intended uses of the claimed system and are given patentable weight to the extent which effects the structure of the system.
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “cooling unit” in claim 1;
“sensing unit” in claim 1;
“particulate monitor device” in claim 9; and
“notification unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, “cooling unit” in claim 1 is being interpreted as coils or plates (specification, paragraph [0020]-[0021]); “sensing unit” in claim 1 is being interpreted as a level sensor (paragraph [0048]); “particulate monitor device” in claim 9 is being interpreted as a device capable of monitoring particulate; and “notification unit” in claim 20 is being interpreted as a controller (paragraph [0116]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, claim 9 recites the limitation “particulate monitor device”. The specification merely recites the functions of the particulate monitor device (paragraphs [0023], [0087]) and is silent on what structure contributes to the particulate monitor device. The drawings point to air particulate monitors 104a and 104b in Fig. 1B as block diagrams, however, there is no structure depicted to perform the entire function of the claim. The disclosure is devoid of any structure that performs the function in the claim, and thus the claim was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “control the cooling unit based on signals generated by the sensing unit” in lines 11-12. It is unclear how the controller controls the cooling unit based on signals generated by the sensing unit. Is the controller turning on/off the cooling unit? Is the controller raising/lowering the temperature of the cooling unit? What is the relationship between “signals” and the “sensing unit”, i.e. are the signals generated when a specific volume of a liquid is determined? Claims 2-20 are rejected by virtue of their dependence on a rejected base claim. 
Regarding claim 1, claim 1 recites the limitation “a volume of liquid” in line 10. Since “liquid water” is established in line 8, it is unclear if the liquid of line 10 is the same or different from the liquid water of line 8. Claims 2-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, the term “high-volume” in claim 11 is a relative term which renders the claim indefinite. The term “high-volume” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 12, claim 12 recites the limitation “the sensing unit comprises a temperature sensor” in lines 1-2. Since claim 1 establishes that the sensing unit determines a volume of liquid in the collection chamber, it is unclear if the sensing unit is the temperature sensor or if the temperature sensor is an additional component of the “sensing unit”. It is unclear how the temperature sensor would be capable of “determining a volume of liquid” as recite din claim 1. Is the “temperature sensor” part of the sensing unit or part of the overall air sampling system?
Regarding claim 15, claim 15 recites the limitation “the sensing unit comprises a flow sensor” in lines 1-2. Since claim 1 establishes that the sensing unit determines a volume of liquid in the collection chamber, it is unclear if the sensing unit is the flow sensor or if the flow sensor is an additional component of the “sensing unit”. It is unclear how the flow sensor would be capable of “determining a volume of liquid” as recite din claim 1. Is the “flow sensor” part of the sensing unit or part of the overall air sampling system?
Regarding claim 9, claim limitation “particulate monitor device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the functions of the particulate monitor device (paragraphs [0023], [0087]) and is silent on what structure contributes to the particulate monitor device. The drawings point to air particulate monitors 104a and 104b in Fig. 1B as block diagrams, however, there is no structure depicted to perform the entire function of the claim. Thus, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, 13-16, and 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of copending Application No. 17/105,804 (hereinafter “App ‘804”) in view of Zhang et al. (CN 106092846 A).
Regarding claim 1, App ’804 recites an air sampling system (claim 1), comprising: 
an air inflow channel having an air inlet portion (claim 1);
a fan configured to cause air in a sampling environment to flow into the air inflow channel via the inlet portion (claim 1); 
a cooling unit for cooling air in the air inflow channel (claim 1); 
a collection chamber for collecting liquid water condensed from air in the air inflow channel, the collection chamber being fluidly connected to the air inflow channel (claim 1); 
a sensing unit for determining a volume of liquid in the collection chamber (claim 12); and 
controlling the cooling unit based on signals generated by the sensing unit (claim 12).
App ’804 fails to recite the air inlet portion at a top end; the air inflow channel being oriented substantially vertically; the cooling unit disposed downstream of the inlet portion; and a controller configured to control the cooling unit based on signals generated by the sensing unit.
Zhang et al. (CN 106092846 A) teaches an air sampling system (Fig. 1; abstract), comprising: an air inflow channel (Fig. 1, interpreted as the channel within condenser 3) having an air inlet portion at a top end (Fig. 1, interpreted as the inlet of sampling pipes 2 into condenser 3), the air inflow channel being oriented substantially vertically (Fig. 1); a condenser disposed downstream of the inlet portion (Fig. 1, condenser 3); and a collection chamber (6) for collecting liquid water condensed from air in the air inflow channel (paragraph [0009]), the collection chamber being fluidly connected to the air inflow channel (Fig. 1). Zhang teaches a controller to perform analysis (paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘804 to incorporate the teachings of Zhang to provide the air inlet portion at a top end; the air inflow channel being oriented substantially vertically; and the cooling unit disposed downstream of the inlet portion. Doing so would utilize known arrangements of elements which would have a reasonable expectation of successfully allow air to enter the system to properly condense. Furthermore, the particular placement of the elements is an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App’ 804 to provide a controller configured to control the cooling unit based on signals generated by the sensing unit. Doing so would utilize known structures to properly control elements in a system.
	Regarding claim 2, App ‘804 recites wherein the sensing unit comprises a level sensor associated with the collection chamber (claim 13).
	Regarding claim 4, App ‘804 recites wherein the controller is configured to control the cooling unit based on determining, from signals generated by the level sensor, whether a liquid level in the collection chamber deviates from a defined level (claim 14).
Regarding claim 5, App ‘804 recites  the system further comprising an air outflow channel that is fluidly connected to the collection chamber, the air outflow channel being oriented substantially vertically, wherein the cooling unit is further configured to cool air in the air outflow channel (claim 7).
Regarding claim 7, App ‘804 recites wherein the cooling unit comprises one or more cold plates disposed downstream of the inlet portion, the one or more cold plates being supported in thermal contact with at least a portion of the air inflow channel (claim 8).
Regarding claim 13, App ‘804 recites wherein the collection chamber includes an active target substrate having a surface that is coated with bioreceptors and wherein the air sampling system further comprises an optical detection unit that is configured to illuminate the active target substrate with a light source (claim 1).
Regarding claim 14, App ‘804 recites wherein the bioreceptors comprise antibodies (claim 9).
Regarding claim 15, App ‘804 recites further comprising: a liquid inflow channel having a liquid inflow port (claim 10), the liquid inflow channel being fluidly connected to the collection chamber (claim 10); a liquid outflow channel that is fluidly connected to the collection chamber (claim 10); and a liquid pump for causing liquid to flow into and out of the collection chamber (claim 10).
 Regarding claim 16, App ‘804 recites wherein the sensing unit comprises a flow sensor associated with at least one of the liquid inflow channel or the liquid outflow channel for measuring a rate of flow of liquid out of the collection chamber and wherein the controller is configured to control the cooling unit based on measurements obtained from the flow sensor (claim 11).
Regarding claim 18, App ‘804 recites wherein the collection chamber is removably coupled to the air inflow channel (claim 1).
Regarding claim 19, App ‘804 recites further comprising a plurality of glass beads disposed inside the collection chamber, the surfaces of the plurality of glass beads being exposed to liquid collected in the collection chamber (claim 1).
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 4-5, 7-8, 10, 13-15, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 12-17, and 19 of copending Application No. 17/105,813 (hereinafter “App ‘813”) in view of Zhang et al. (CN 106092846 A).
Regarding claim 1, App ’813 recites an air sampling system (claim 1), comprising: 
an air inflow channel having an air inlet portion (claim 1);
a fan configured to cause air in a sampling environment to flow into the air inflow channel via the inlet portion (claim 1); 
a cooling unit for cooling air in the air inflow channel (claim 1); 
a collection chamber for collecting liquid water condensed from air in the air inflow channel, the collection chamber being fluidly connected to the air inflow channel (claim 1); 
a sensing unit for determining a volume of liquid in the collection chamber (claim 17); and 
a controlling the cooling unit based on signals generated by the sensing unit (claim 17).
App ’813 fails to recite the air inlet portion at a top end; the air inflow channel being oriented substantially vertically; the cooling unit disposed downstream of the inlet portion; a controller configured to control the cooling unit based on signals generated by the sensing unit.
Zhang et al. (CN 106092846 A) teaches an air sampling system (Fig. 1; abstract), comprising: an air inflow channel (Fig. 1, interpreted as the channel within condenser 3) having an air inlet portion at a top end (Fig. 1, interpreted as the inlet of sampling pipes 2 into condenser 3), the air inflow channel being oriented substantially vertically (Fig. 1); a condenser disposed downstream of the inlet portion (Fig. 1, condenser 3); and a collection chamber (6) for collecting liquid water condensed from air in the air inflow channel (paragraph [0009]), the collection chamber being fluidly connected to the air inflow channel (Fig. 1). Zhang teaches a controller to perform analysis (paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ’813 to incorporate the teachings of Zhang to provide the air inlet portion at a top end; the air inflow channel being oriented substantially vertically; and the cooling unit disposed downstream of the inlet portion. Doing so would utilize known arrangements of elements which would have a reasonable expectation of successfully allow air to enter the system to properly condense. Furthermore, the particular placement of the elements is an obvious matter of design choice (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ’813  to provide a controller configured to control the cooling unit based on signals generated by the sensing unit. Doing so would utilize known structures to properly control elements in a system.
	Regarding claim 2, App ’813 recites wherein the sensing unit comprises a level sensor associated with the collection chamber (claim 17).
	Regarding claim 4, App ’813 recites wherein the controller is configured to control the cooling unit based on determining, from signals generated by the level sensor, whether a liquid level in the collection chamber deviates from a defined level (claim 19).
Regarding claim 5, App ’813  recites  the system further comprising an air outflow channel that is fluidly connected to the collection chamber, the air outflow channel being oriented substantially vertically, wherein the cooling unit is further configured to cool air in the air outflow channel (claim 11).
Regarding claim 7, App ’813 recites wherein the cooling unit comprises one or more cold plates disposed downstream of the inlet portion, the one or more cold plates being supported in thermal contact with at least a portion of the air inflow channel (claim 12).
Regarding claim 8, App ’813 recites wherein the one or more cold plates are made of aluminum (claim 14).
Regarding claim 10, App ’813 recites the system further comprising an air pump for drawing air out of the collection chamber via an air outflow channel (claim 12).
Regarding claim 13, App ’813 recites wherein the collection chamber includes an active target substrate having a surface that is coated with bioreceptors and wherein the air sampling system further comprises an optical detection unit that is configured to illuminate the active target substrate with a light source (claim 1).
Regarding claim 14, App ’813 recites wherein the bioreceptors comprise antibodies (claim 15).
Regarding claim 15, App ’813 recites further comprising: a liquid inflow channel having a liquid inflow port (claim 16), the liquid inflow channel being fluidly connected to the collection chamber (claim 16); a liquid outflow channel that is fluidly connected to the collection chamber (claim 16); and a liquid pump for causing liquid to flow into and out of the collection chamber (claim 16).
Regarding claim 19, App ’813 recites further comprising a plurality of glass beads disposed inside the collection chamber, the surfaces of the plurality of glass beads being exposed to liquid collected in the collection chamber (claim 9).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan et al. (US 6054324 A) teaches an air sampling system (Figs. 1 and 5; abstract) comprising a fan (10), an air inflow channel (15), a cooling unit (75), and a collection chamber (95).
Ahn (US 7605910 B2) teaches an air sampling system (Fig. 1; abstract) comprising an air inflow channel (Fig. 1 shows a channel from element 10 to 100), a cooling unit (70), a collection chamber (82), and a sensing unit (66) for determining a volume of liquid (column 4, lines 29-33).
	Wu et al. (US 20190154550 A1) teaches a bioaerosol detection system (abstract; Fig. 4) wherein bioaerosol-containing air is cooled and condensed to water vapor amplify particle size (paragraph [0068]), wherein the system provides for rapid analysis of the condensed water vapor (paragraph [0091]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798  

                                                                                                                                                                                                      /JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798